Citation Nr: 0733966	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of 
gastrectomy, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In August 2007, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

Initially, the Board notes that additional evidence has been 
added to the record in conjunction with the claim following 
the issuance of the supplemental statement of the case (SSOC) 
in May 2006, but prior to certification of the appeal in 
September 2007.  However, no SSOC addressing this evidence 
has been issued.  Thus, remand for consideration of this 
evidence in the first instance is required.  See 38 C.F.R. 
§ 19.31 (2007); see also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

In addition, the Board notes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2007).  During 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2007), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and effective date of an award.  In 
this case, although the veteran was provided with notice of 
the type of information and evidence needed to substantiate 
his claim for an increased rating, he was not provided with 
notice of the type of information and evidence needed to 
establish an effective date.  Thus, corrective notice can be 
provided on remand.

The Board also notes that the record indicates that the 
veteran's disability may have increased in severity since the 
last VA examination in November 2005.  In this regard, a May 
2007 VA treatment note reflects that he has since lost about 
15 pounds and is suffering from a vitamin D deficiency.  
Thus, he should be afforded a VA examination to determine the 
current severity of his residuals of gastrectomy.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.

2.  Obtain and associate with the claims 
file any pertinent records adequately 
identified by the veteran, including any 
ongoing VA medical records since July 
2007.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
residuals of gastrectomy.  The claims file 
must be made available to and reviewed by 
the examiner.  All indicated tests should 
be performed and all findings should be 
reported in detail, including whether the 
veteran's disability results in nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, or 
weight loss with malnutrition and anemia.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  After the above has been completed to 
the extent possible, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be issued a SSOC and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

